Concurring Opinion by
Spaeth, J.:
I join Part I of Judge Cercone’s opinion. I do not join Part II but concur in the result reached there. As I understand Part II, it holds that the Commonwealth did not have to show, and the hearing judge did not have to find, that appellant’s failure to meet the conditions of his probation was wilful. In Commonwealth v. Rooney, 283 Pa. Superior Ct. 225, 335 A.2d 710 (1975), we left open the question whether probation could be revoked for less than wilful conduct. I would still leave it open, for in my view the Commonwealth did show that appellant’s conduct was wilful.
Hoffman, J., joins in this opinion.